Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9 – 11, 13, 14, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasunori (Japan Patent Application Publication 2010-125882, IDS) in view of Belsley et al. (US Patent Application Publication 2017/0146656) hereinafter referred as Belsley.

Regarding claim 1, Yasunori discloses a system for classifying objects within an identified volume of space (Fig. 3), comprising: 
an electro-optical sensor (Figs. 1, 2 and 6, camera 20/22/24) in communication with a processor ([0017], processing unit 30) and computerized memory storing computer-implemented software thereon ([0017], ROM RAM); 
a reflective surface capable of reflecting an optical signal back to the electro-optical sensor ([0016], mirrors); 
Fig. 1, 2, 6 and 8, [0016 – 0025]); 
wherein the reflective surface is positioned relative to the identified volume of space such that a second line of sight originating from the reflective surface encompasses at least a portion of the identified volume of space (Fig. 1, 2, 6 and 8, [0016 – 0025]); 
wherein the optical signal reflected from the reflective surface back to the electro-optical sensor comprises image data gathered by the reflective surface via the second line of sight into the identified volume (Fig. 1, 2, 6 and 8, [0016 – 0025]); 
wherein identify characteristics of the optical signal as reflected by the reflective surface at a time, the sensor uses the software to identify object data corresponding to the objects within the identified volume ([0010 – 0012, 0027]).  
However, Yasunori fails to explicitly disclose the system wherein if characteristics of the optical signal at a first time differ from later characteristics of the optical signal at a second time, the sensor uses the software to identify movement data in any possible mechanical degree of freedom for the objects within the identified volume, wherein the software is configured to use the movement data to categorize the object as static, semi-static, or dynamic.  
However, in a similar field of endeavor Belsley discloses a system for tracking an object (abstract). In addition, Belsley discloses the system wherein if characteristics of the optical signal at a first time differ from later characteristics of the optical signal at a second time, the sensor uses the software to identify movement data in any possible mechanical degree of freedom for the objects within the identified volume ([0014], determine 6 degree of freedom (DOF) trajectory parameters), wherein the software is configured to use the movement data to categorize the object as static, semi-static, or dynamic (Fig. 11, [0075 – 0081]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yasunori, and if characteristics of the optical signal as reflected by the reflective surface at a first time differ from later characteristics of the optical signal as reflected by the reflective surface at a second time, the sensor uses the software to identify movement data in any possible mechanical degree of freedom for the objects within the identified volume, wherein the software is configured to use the movement data to categorize the object as static, semi-static, or dynamic. The motivation for doing this is that to extend the application of Yasunori to detect more characteristics of the object.

Regarding claim 3 (depends on claim 1), Yasunori discloses the system wherein the first line of sight includes the image data gathered by the reflective surface such that an effective field of view for the electro-optical sensor comprises the first line of sight and at least a portion of the second line of sight (Fig. 1, 2, 6 and 8, [0016 – 0025], first line of sight and second line of sight reflected by mirror).  

Regarding claim 9, Yasunori discloses a system for classifying objects within an identified volume of space in a vehicle (Fig. 3), comprising: 
an electro-optical sensor positioned inside the vehicle with a first line of sight facing toward a rear of the vehicle (Figs. 1, 2 and 6, camera 20/22/24 sensing rear row of the vehicle), the electro-optical sensor in communication with a processor ([0017], processing unit 30) and computerized memory ([0017], ROM RAM) storing computer-implemented imaging software thereon; Inventor(s):Naghizadeh, et al.Attorney Docket No. 10213-102US2 Application No. 16/983,542 FiledAugust 3, 2020 Page5 of8 
a component in the vehicle comprising a surface sending an optical signal to the electro-optical sensor ([0016], mirrors); 
wherein the surface is within the first line of sight originating from the electro-optical sensor (Fig. 1, 2, 6 and 8, [0016 – 0025]); 
wherein the surface is positioned relative to the identified volume of space such that a second line of sight originating from the surface encompasses at least a portion of the identified volume of space (Fig. 1, 2, 6 and 8, [0016 – 0025]); 
wherein the optical signal reflected from the surface back to the electro-optical sensor comprises image data gathered by the surface via the second line of sight into the identified volume (Fig. 1, 2, 6 and 8, [0016 – 0025]); 
wherein identify characteristics of the optical signal as reflected by the reflective surface at a time, the sensor identifies object data corresponding to the objects within the identified volume via the software ([0010 – 0012, 0027]).  
However, Yasunori fails to explicitly disclose the system wherein if characteristics of the optical signal at a first time differ from later characteristics of the optical signal at a second time, the sensor identifies movement data corresponding to the objects within the identified volume.  
However, in a similar field of endeavor Belsley discloses a system for tracking an object (abstract). In addition, Belsley discloses the system wherein if characteristics of the optical signal at a first time differ from later characteristics of the optical signal at a Fig. 11, [0075 – 0081]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yasunori, and if characteristics of the optical signal as reflected by the reflective surface at a first time differ from later characteristics of the optical signal as reflected by the reflective surface at a second time, the sensor identifies movement data corresponding to the objects within the identified volume. The motivation for doing this is that to extend the application of Yasunori to detect more characteristics of the object.

Regarding claim 10 (depends on claim 9), Yasunori discloses the system further comprising: a second electro-optical sensor positioned inside the vehicle with a different line of sight facing toward a front of the vehicle (Fig. 6 is another (can be additional) arrangement from Fig. 2 facing toward a front seat), the second electro-optical sensor in communication with a respective processor ([0017], processing unit 30) and respective computerized memory storing respective computer-implemented imaging software thereon ([0017], ROM RAM); and additional components within the vehicle within the different line of sight, the additional components having respective surfaces sending respective optical signals back to the second electro-optical sensor (Fig. 2 and 6, [0016 – 0025]).  

Fig. 1, 2, 6 and 8, [0016 – 0025]).  

Regarding claim 13 (depends on claim 9), Yasunori discloses the system wherein identify characteristics of the optical signal as reflected by the reflective surface at a time, the sensor uses the software to identify object data corresponding to the objects within the identified volume ([0010 – 0012, 0027]).  
However, Yasunori fails to explicitly disclose the system wherein if characteristics of the optical signal at a first time differ from later characteristics of the optical signal at a second time, the sensor uses the software to identify movement data corresponding to the objects within the identified volume, wherein the software is configured to use the movement data to categorize the object as static, semi-static, or dynamic.  
However, in a similar field of endeavor Belsley discloses a system for tracking an object (abstract). In addition, Belsley discloses the system wherein if characteristics of the optical signal at a first time differ from later characteristics of the optical signal at a second time, the sensor uses the software to identify movement data corresponding to the objects within the identified volume ([0014], determine 6 degree of freedom (DOF) trajectory parameters), wherein the software is configured to use the movement data to categorize the object as static, semi-static, or dynamic (Fig. 11, [0075 – 0081]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yasunori, and if characteristics of the optical signal at a first time differ from later characteristics of the 

Regarding claim 14, Yasunori discloses a system for classifying objects within an identified volume of space in a vehicle (Fig. 3), comprising: 
an electro-optical sensor positioned inside the vehicle with a first line of sight (Figs. 1, 2 and 6, camera 20/22/24 sensing rear row of the vehicle), the electro-optical sensor in communication with a processor ([0017], processing unit 30) and computerized memory ([0017], ROM RAM) storing computer-implemented imaging software thereon; 
a component in the vehicle comprising a reflective surface transmitting an optical signal to the electro-optical sensor ([0016], mirrors); 
wherein the reflective surface is within the first line of sight originating from the electro- optical sensor (Fig. 1, 2, 6 and 8, [0016 – 0025]); 
wherein the reflective surface is positioned relative to the identified volume of space such that a second line of sight originating from the reflective surface encompasses at least a portion of the identified volume of space (Fig. 1, 2, 6 and 8, [0016 – 0025]); 
wherein the optical signal reflected from the reflective surface back to the electro-optical sensor comprises image data gathered by the reflective surface via the second Fig. 1, 2, 6 and 8, [0016 – 0025]), and the image data comprises a sufficient resolution to emulate patterns of objects in either the first line of sight or the second line of sight ([0003 – 0006], it is apparent that the image data comprises a sufficient resolution to emulate patterns of objects for determining driver and passenger’s state and behavior).
wherein identify patterns emulated of the optical signal as reflected by the reflective surface at a time, the sensor identifies object data corresponding to the objects within the identified volume via the software ([0010 – 0012, 0027]).  
However, Yasunori fails to explicitly disclose the system wherein if the patterns emulated in the optical signal at a first time differ from later characteristics of the optical signal at a second time, the sensor identifies movement data corresponding to the objects within the identified volume.  
However, in a similar field of endeavor Belsley discloses a system for tracking an object (abstract). In addition, Belsley discloses the system wherein if the patterns emulated in the optical signal at a first time differ from later characteristics of the optical signal at a second time, the sensor identifies movement data corresponding to the objects within the identified volume (Fig. 11, [0075 – 0081]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yasunori, and if the patterns emulated in the optical signal as reflected by the reflective surface at a first time differ from later characteristics of the optical signal as reflected by the reflective surface at a second time, the sensor identifies movement data corresponding to the 

Regarding claim 18 (depends on claim 14), Yasunori discloses the system wherein the electro-optical sensor is positioned inside the vehicle with the first line of sight facing toward a rear of the vehicle (Fig. 1, 2, 6 and 8, [0016 – 0025]).  

Regarding claim 19 (depends on claim 14), Yasunori discloses the system wherein the reflective surface is entirely within the first line of sight of the electro-optical sensor (Fig. 1, 2, 6 and 8, [0016 – 0025]).  

Claims 2, 4, 7, 8 and 15 - 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasunori in view of Belsley, and in further view of Breed et al. (US Patent Application Publication 2001/0003168, IDS) hereinafter referred as Breed.

Regarding claim 2 (depends on claim 1), Yasunori in view of Belsley fails to explicitly disclose the system wherein the electro-optical sensor comprises an array of optically sensitive pixels receiving the optical signal and transmitting respective image data signals to the processor for analysis by the software.  
However, in a similar field of endeavor Breed discloses a system for tracking an object (abstract). In addition, Breed discloses the system wherein the electro-optical sensor comprises an array of optically sensitive pixels receiving the optical signal and [0071, 0076 – 0081, 0150]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yasunori, and the electro-optical sensor comprises an array of optically sensitive pixels receiving the optical signal and transmitting respective image data signals to the processor for analysis by the software. The motivation for doing this is that using a digital camera to enhance the application of Yasunori.

Regarding claim 4 (depends on claim 1), Yasunori in view of Belsley fails to explicitly disclose the system further comprising computer controlled alarm functions stored in the memory and in communication with the processor, wherein the alarm functions are configured to activate an alarm in accordance with predetermined rules established in the software for categories of objects identified by the software with the movement data.  
However, in a similar field of endeavor Breed discloses a system for tracking an object (abstract). In addition, Breed discloses the system comprising computer controlled alarm functions stored in the memory and in communication with the processor, wherein the alarm functions are configured to activate an alarm in accordance with predetermined rules established in the software for categories of objects identified by the software with the movement data ([0154]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yasunori, and 

Regarding claim 7 (depends on claim 1), Yasunori in view of Belsley fails to explicitly disclose the system wherein the electro-optical sensor is a three-dimensional (3D) time of flight camera.  
However, in a similar field of endeavor Breed discloses a system for tracking an object (abstract). In addition, Breed discloses the system comprising an electro-optical sensor is a three-dimensional (3D) time of flight camera ([0033, 0037]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yasunori, and using an electro-optical sensor is a three-dimensional (3D) time of flight camera. The motivation for doing this is that a 3D information can be further determined to enhance the application of Yasunori.

Regarding claim 8 (depends on claim 7), Breed further discloses the system wherein the three-dimensional (3D) time of flight camera operates at infrared frequencies ([0039, 0046, 0104]).  


However, in a similar field of endeavor Breed discloses a system for tracking an object (abstract). In addition, Breed discloses the system wherein the patterns are intensity patterns emulated at pixels on the electro-optical sensor ([0137, 0141]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yasunori, and the patterns are intensity patterns emulated at pixels on the electro-optical sensor. The motivation for doing this is that using a digital camera to enhance the application of Yasunori.

Regarding claim 16 (depends on claim 15), Yasunori in view of Belsley fails to explicitly disclose the system, wherein the electro-optical sensor is a 3-D time of flight sensor, and the patterns are shown in depth images processed by the software.  
However, in a similar field of endeavor Breed discloses a system for tracking an object (abstract). In addition, Breed discloses the system comprising an electro-optical sensor is a three-dimensional (3D) time of flight sensor ([0033, 0037]), and the patterns are shown in depth images processed by the software ([0033, 0037], measure distance). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yasunori, and electro-optical sensor is a 3-D time of flight sensor, and the patterns are shown in depth 

Regarding claim 17 (depends on claim 14), Breed discloses the system wherein the electro-optical sensor operates at infrared frequencies ([0039, 0046, 0104]).  

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasunori in view of Belsley, and in further view of Matsuzawa et al. (US Patent Application Publication 2015/0319329) hereinafter referred as Matsuzawa.

Regarding claim 5 (depends on claim 1), Yasunori in view of Belsley fails to explicitly disclose the system further comprising an indirect reflective surface defining a third line of sight, wherein the indirect reflective surface is within the second line of sight originating at the reflective surface but is not within the first line of sight originating from the electro-optical sensor, and wherein the third line of sight originating from the indirect reflective surface includes at least a portion of the identified volume that is not in the first line of sight originating with the active electro-optical sensor. 
However, in a similar field of endeavor Matsuzawa discloses a system for imaging an object (abstract). In addition, Matsuzawa discloses the system comprising an indirect reflective surface defining a third line of sight, wherein the indirect reflective surface is within the second line of sight originating at the reflective surface but is not within the first line of sight originating from the electro-optical sensor, and wherein the third line of sight originating from the indirect reflective surface includes at least a Fig. 16, [0129], indirect reflective surface (mirror) 14c, 14). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yasunori, and comprising an indirect reflective surface defining a third line of sight, wherein the indirect reflective surface is within the second line of sight originating at the reflective surface but is not within the first line of sight originating from the electro-optical sensor, and wherein the third line of sight originating from the indirect reflective surface includes at least a portion of the identified volume that is not in the first line of sight originating with the active electro-optical sensor. The motivation for doing this is that some hidden space object can be found so that the application of Yasunori can be extended.
 
Regarding claim 6 (depends on claim 5), Matsuzawa discloses the system wherein the identified volume is not within the first line of sight or the second line of sight (Fig. 16, [0129]).  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasunori in view of Belsley, and in further view of Johnson (US Patent 6,628,390, IDS).

Regarding claim 12 (depends on claim 9), Yasunori in view of Belsley fails to explicitly disclose the system wherein the surface comprises a non-uniform reflectivity configured to send the optical signal back to the electro-optical sensor.  
Fig. 17). In addition, Johnson discloses the system wherein the reflecting surface has a non-uniform reflectivity to reflect image (col. 13, lines 3 – 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yasunori in view of Belsley, and using a surface has a non-uniform reflectivity to reflect image IDF 7421 US1. The motivation for doing this is that the application of Yasunori can be extended that the system can be in low-cost and have low requirement for the reflecting surface.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasunori in view of Belsley, and in further view of Kim et al. (US Patent Application Publication 2015/0146928) hereinafter referred as Kim.

Regarding claim 20 (depends on claim 14), Yasunori in view of Belsley fails to explicitly disclose the system wherein the image data is of a resolution that shows a movement pattern corresponding to the objects in the absence of object identification with the image data.
However, in a similar field of endeavor Kim discloses an imaging system for tracking motion (abstract). In addition, Kim discloses the system wherein the image data is of a resolution that shows a movement pattern corresponding to the objects in the absence of object identification with the image data ([0008], low-resolution depth sensor can track object motion without recognizing object).
 IDF 7421 US1. The motivation for doing this is that the application of Yasunori can be extended that the system can be in low-cost with sensors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668